            Case 7:20-mj-04956-UA Document 13 Filed 06/19/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x

UNITED STATES OF AMERICA                                               :   ORDER

                 -against-                                             :   20 MJ 4956

KWASI KIRTON                                                           :

                 Defendant.                                            :

-----------------------------------------------------------------------x

LISA MARGARET SMITH, United States Magistrate Judge:

        On May 12, 2020, the Honorable Paul Davison signed a Complaint which charged this

defendant with one count of being a felon in possession of ammunition in and affecting

commerce (DE 2), and an arrest warrant was issued on the basis of that Complaint. DE 3. On

May 15, 2020, the defendant was arrested. Today, June 19, 2020, a preliminary hearing was

held before the undersigned pursuant to FEDERAL RULE OF CIVIL PROCEDURE 5.1.1 The

preliminary hearing was conducted remotely, due to the strictures of the coronavirus COVID-19

pandemic, and pursuant to the CARES Act and the Standing Orders of this Court. Defendant

was permitted to listen to the hearing by telephone conference call, to which he consented.

        The sole witness at the preliminary hearing was Task Force Officer/Detective Ronnie

Williams, a Detective with the Mount Vernon Police Department ("MVPD") who also serves as

a Task Force Officer with the Bureau of Alcohol, Tobacco, Firearms, and Explosives ("ATF").



        1
           The time within which an indictment was to be filed expired on June 17, 2020; in light
of the coronavirus COVID-19 pandemic the undersigned granted the Government until today to
obtain an indictment or hold a preliminary hearing; the only Grand Jury sitting in this District is
sitting on a once-weekly basis, on Mondays, and therefore no indictment could be obtained in
that time.

                                                   Page 1 of 4
          Case 7:20-mj-04956-UA Document 13 Filed 06/19/20 Page 2 of 4



The witness, the attorneys, and the Court were able to observe one another by video during the

hearing, but the audio was transmitted by telephone conference call, and was recorded by a

Court Reporter. Detective Williams testified in a straightforward manner, and the undersigned

credits his testimony as being credible. Detective Williams affirmed the truth of the Complaint,

which established probable cause for issuance of the arrest warrant. In essence, he testified that

on March 26, 2020, a shooting took place on East Third Street in Mount Vernon, he was notified

of the shooting after the fact and responded to the scene. A man had been shot and taken to the

hospital; Detective Williams did not interview the victim. Forty caliber shell casings were

recovered from the scene, along the route that the shooter had run during the incident. Although

Detective Williams did not identify the number of recovered shell casings during his testimony,

in the Complaint it is identified that "approximately five .40 caliber Smith & Wesson shell

casings" were collected from the scene, among other things. During the investigation two brief

video surveillance recordings were obtained by MVPD personnel from a location immediately

adjacent to the location of the shooting.

       On March 27, 2020, one day after the shooting, Detective Williams viewed the two

videotapes, which are extremely short in duration. Those videotapes were also received in

evidence during the preliminary hearing, and the undersigned has reviewed them several times.

The first, which is approximately 4 seconds long, shows a black man, hereafter called the

suspect, wearing dark clothing and a hat or head covering, running in the general direction of the

camera, holding in his hand what appears to be a dark colored gun and pointing it in front of

him. The suspect is smoking a cigarette. The second, which is approximately 14 seconds long,

shows the same black man, running after a man in gray clothing, and pointing something in his

hand in the direction of the other man. The gray-clothed man fell into the street as the suspect

                                            Page 2 of 4
           Case 7:20-mj-04956-UA Document 13 Filed 06/19/20 Page 3 of 4



continued to run past the gray-clothed man. Detective Williams learned that the gray-clothed

man was the victim who had been shot.

       During his 15 years with MVPD Detective Williams has had multiple occasions to see or

interact with the defendant, Kwasi Kirton. When he viewed the videotapes he identified the

shooter as Kwasi Kirton. In addition, another Police Officer of the MVPD, who had previously

arrested Kwasi Kirton, separately viewed the videotapes and also identified Kwasi Kirton as the

shooter. Moreover, the videotapes were also viewed by several citizens of Mt. Vernon (perhaps

as many as 3) who also identified the shooter as Kwasi Kirton. Neither the victim nor any of the

eyewitnesses to the shooting have identified the shooter, as far as Detective Williams knows.

       Although Detective Williams' identification of Kwasi Kirton was challenged at the

preliminary hearing, he did not waver in his certainty that the shooter was, in fact, Kwasi Kirton.

The videotape showing the front of the shooter, which was just 4 seconds long, is not an ideal

basis from which to make an identification, but I conclude that an accurate identification was

possible from that videotape, particularly because it showed the shooter's entire body while he

was moving, and also showed his face, albeit very briefly. The face was not in clear and distinct

detail, but it could be made out; for example the Detective identified that the shooter had a

cigarette in his mouth, and the undersigned was able to observe that on the videotape. I'm

satisfied that Detective Williams's identification of the shooter establishes probable cause to

believe that the shooter committed the crime of possession of ammunition that had traveled in

interstate commerce2, and to believe that the shooter was Kwasi Kirton. This finding of probable


       2
         Detective Williams testified that he had consulted with an ATF firearms expert, a
Special Agent Sansone, who identified the shell casings recovered from the scene as not having
been manufactured in the State of New York, but likely to have been manufactured in Idaho.
Defendant's counsel challenged the sufficiency of this testimony to support the element of the

                                            Page 3 of 4
          Case 7:20-mj-04956-UA Document 13 Filed 06/19/20 Page 4 of 4



cause is further supported by the independent identification of Kwasi Kirton as the shooter by a

separate member of the MVPD.

       Having concluded that probable cause has been established that Kwasi Kirton committed

the crime charged in the pending Complaint, it is

       HEREBY ORDERED that Kwasi Kirton shall be made to appear for further proceedings

in this matter, which shall occur upon the Government obtaining an indictment in the case.

Further proceedings may be handled remotely, in accordance with the existing CARES Act

procedures and the Court's Standing Orders.

       This constitutes the Decision and Order of the Court.

Dated: June 19, 2020
       White Plains, New York
                                              SO ORDERED


                                              _______________________________
                                              Lisa Margaret Smith
                                              United States Magistrate Judge
                                              Southern District of New York




ammunition having been in and affecting commerce, but the testimony is more than sufficient to
establish probable cause on this element.

                                           Page 4 of 4
